Citation Nr: 0615474	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-26 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a chronic 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  In February 2006, the veteran 
testified at a Board hearing before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you, if 
further action is required on your part.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, where the VA has notice that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA), and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 
Vet. App. 67 (1996).  In Tetro v. Gober, 14 Vet. App. 110 
(2000), the Court held that VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro, supra.  

Several VA hospital and outpatient medical records found in 
the evidence of record and dated in 1991 and 2004 reflect the 
veteran's application for, or receipt of, Supplemental 
Security Income (SSI) disability benefits.  VA records 
concerning his non-service connection disability pension, 
also in the claims file, show the veteran received SSA 
disability benefits or SSI.  In addition, the Improved 
Pension Eligibility Verification Report (VA Form 21-0516-1) 
the veteran signed in May 1992, and his June 1993 signed 
statement, indicate the veteran was receiving monthly checks 
from both SSI and from the SSA.  The exact nature of any 
disability claimed, whether such disability is related to the 
claim on appeal here, or when the veteran began receiving 
disability benefits from SSA, is unclear.

Based on this evidence on file and the guidance of the Court, 
the veteran's SSA records should be obtained in connection 
with his effort to reopen his service connection claim.  In 
addition, in his efforts to reopen his service connection 
claim, the veteran should be afforded a notice letter 
reflective of the Court's recent cases of Dingess and Kent.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the Social 
Security Administration and request copies 
of the veteran's original applications, 
the administrative decisions, and all 
medical records considered in his claims 
for SSA disability and/or SSI benefits 
(and any subsequent disability 
determination evaluations).

2.  The RO should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA), its 
implementing regulations, and the Court's 
recent decisions in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
Kent v. Nicholson, No. 04-181 (Vet. App. 
Mar. 31, 2006).

3.  If, on readjudication of the claim, 
the SSA records show, or seem to reveal, 
treatment for or manifestations of a 
chronic acquired psychiatric disorder more 
proximate to service, then the RO may wish 
to arrange for a physician with 
appropriate expertise to review the 
veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether the veteran's claimed chronic 
acquired psychiatric disorder appears to 
be due to service between August 1966 and 
August 1968.  If the reviewer believes 
that physical examination and/or 
diagnostic testing of the veteran is 
necessary, such should be scheduled.  A 
report then should be prepared on the 
complete history of the claimed disorder 
and associated with the veteran's VA 
claims folder.  If no pertinent 
psychiatric disorder is revealed in the 
SSA records, then an additional 
examination or opinion would not seem 
indicated.

4.  Thereafter, if it determines the 
Social Security records, or other 
information it has received, constitute 
new and material evidence or whether they 
do not, then the RO should readjudicate 
the veteran's claim.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, and a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal since the 
February 2005 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






